As submitted to the Securities and Exchange Commission on December 1st, 2016 TAHAWI Aerospace Corp Up to 10,000,000 Common Shares of Common Stock Minimum purchase: 500 Shares ($1000) We are offering up to 10,000,000 shares of class A common stock on a “best efforts” basis, with a minimum amount of 2,500,000 securities that must be purchased, all investor funds will be available to the company upon commencement of this Offering if the minimum has been reached, the investor funds will be returned if an insufficient amount of shares are not sold to cover the minimum of this Offering. The shares will be issued in the minimum amount of 500 common shares ($1000) and in multiples of 500 shares. The Offering is being made pursuant to Tier 1 of Regulation A, promulgated under the Securities Act of 1933. Each share will be offered at its principal amount, two dollars ($2.00). There is a minimum purchase amount of 500 shares, for an aggregate purchase price of One Thousand ($1000.00) dollars. Investing in this offering involves high degree of risk, and you should not invest unless you can afford to lose your entire investment. See “Risk Factors” beginning on page 5. This offering circular relates to the offer and sale or other disposition of up to ten million shares (10,000,000) class A Common Shares, at a fixed price of $2 per share. See “Securities Being Offered” beginning on page This is our offering, and no public market currently exists for our common shares.
